DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Applicant's request for reconsideration of the finality of the rejection of the Office action dated 03/15/2022 is persuasive and, therefore, the finality of that action is withdrawn. 

Claims 1, 5, 8-10, 14, 19-22, and 27-36 are pending. Claims 9 and 10 are withdrawn. Amendments to claims  1, 14, 19, 27, and 30 filed on 03/17/2022 are acknowledged. 

The previous rejection of claims 1, 5, 8, 14, 19-22, 27-29, and 30-36 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

The indicated allowability of claims 30-36 is withdrawn in view of further review of prior art. Any inconvenience caused to the applicants is sincerely regretted. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over British patent application publication no. GB 2,501,769 (hereinafter called Lawrence), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), and Li et al, British patent no. GB2513103 (hereinafter called Li).

Regarding claims 1 and 5, Lawrence discloses a method for sensing the pH of an aqueous solution, the method comprising providing a water sensing apparatus including an electrochemical sensor including a cathode having an immobilized quinone catalyst; operating the sensor with the cathode, thereby sensing the pH of the aqueous solution using the sensor and the immobilized quinone catalyst of the cathode; and wherein the sensor is submerged in water. Lawrence further teaches that the electrochemical sensor comprises a standard three-electrode arrangement comprising a carbon working electrode (cathode) having an immobilized quinone catalyst, a stainless-steel counter electrode (anode) and a standard calomel reference electrode (see Fig. 7; Abstract; page 9, last paragraph; page 10, 1st paragraph; page 15, 1st paragraph; and page 16, 2nd paragraph).

Lawrence does not disclose a method for preventing or limiting biofouling of a sensor using an electrochemical peroxide generator using the cathode of the electrochemical sensor above having an immobilized quinone catalyst to generate peroxide electrochemically in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution; preventing or limiting biofouling of the sensor by diffusing the peroxide to the sensor or directing a flow of the aqueous solution into which the peroxide is generated to the sensor.

Dhar discloses a method for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see column 4, lines 38-41), the method comprising: providing a cathode 20 of an electrochemical peroxide generator (see Fig. 1 and 2); using the cathode 20 to generate peroxide in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); diffusing the peroxide to the metallic or semimetallic cathode surface to prevent or limit biofouling on the sensor (see column 3, lines 34-37); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6 , lines 60-67). 

Li teaches that a cathode having a quinone catalyst immobilized on the cathode is suitable for generating peroxide (see page 3, lines 11-15 and 24-28). Li further teaches that an anode is arranged to be in continuous communication with a flow of the aqueous solution, but in an embodiment restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode (see page 5, lines 15-26).  Li further teaches that the quinone catalyst prevents rise in overpotential during electrochemical reduction of oxygen to hydrogen peroxide (see page 4, lines 18-22; and page 5, lines 1-10).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lawrence by using the cathode having immobilized quinone catalyst of the electrochemical sensor of Lawrence disclosed above to generate peroxide electrochemically in an aqueous solution comprising dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37).

It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method   by arranging the anode to be in continuous communication with a flow of the aqueous solution, but restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode, as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because  Li teaches that the advantage of the modification would be to avoid oxidation of hydrogen peroxide at the anode. 

Regarding claim 8, Lawrence further discloses that the cathode comprises carbon and/or glassy carbon (see page 8, lines 17-20).

Claims 14, 19-21, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over British patent application publication no. GB 2,501,769 (hereinafter called Lawrence), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. US 2007/0272547 (hereinafter called Bussche).

Regarding claims 14 and 20, Lawrence discloses a water sensing apparatus comprising: an electrochemical sensor arranged to sense pH of the aqueous solution (see Abstract), Lawrence further discloses that the water sensing apparatus is configured to measure pH in a downhole (see the paragraph spanning pages 1 and 2), thus teaching that the water sensing apparatus is submerged in water. 

Lawrence does not disclose a peroxide generator and a programmed control unit for managing operation of the peroxide generator, the peroxide generator being an electrochemical peroxide generator comprising: a cathode having an immobilized quinone catalyst arranged to generate peroxide in an aqueous solution comprising dissolved oxygen and from the oxygen and the water in the aqueous solution; and an anode arranged to be in continuous communication with a flow of the aqueous solution, but restricted from contact with the peroxide generated in the aqueous solution at the cathode.

Dhar discloses an electrochemical peroxide generator to generate peroxide electrochemically at a cathode for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see Fig. 1 and 2; and column 4, lines 38-41), wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6, lines 60-67). It is noted that the electrochemical peroxide generator taught by Dhar reads on a programmed control unit arranged to selectively operate the peroxide generator to generate the peroxide.

Li teaches an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen (see page 3, lines 11-15 and 24-28). Li further teaches that an anode is arranged to be in continuous communication with a flow of the aqueous solution, but in an embodiment restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode (see page 5, lines 15-26).  Li further teaches that the quinone catalyst prevents rise in overpotential during electrochemical reduction of oxygen to hydrogen peroxide (see page 4, lines 18-22; and page 5, lines 1-10).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical pH sensing apparatus taught by Lawrence by adding an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37).

It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by arranging the anode to be in continuous communication with a flow of the aqueous solution, but restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode, as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because  Li teaches that the advantage of the modification would be to avoid oxidation of hydrogen peroxide at the anode. 

Lawrence in view of Dhar and Li does not explicitly teach a programmed control unit to manage operation of the electrochemical peroxide generator.

Bussche teaches that a programmed control unit is used to manage operation of the electrochemical peroxide generator (see paragraphs 0012 and 0044). 

 It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by adding a programmed control unit to manage operation of the electrochemical peroxide generator as taught by Bussche. The person with ordinary skill in the art would have been motivated to make this modification, because the advantages of such a programmed control unit were well-known in the art. 

Regarding claim 19, Lawrence further discloses that a pump 74 is used for flowing the water in which the electrochemical sensor and the peroxide generator are submerged over the sensor (see Fig. 8 and page 18, 2nd paragraph).  

Regarding claim 21, Li teaches that the cathode comprises a mesh and that use of a mesh electrode increases contact with a flowing solution (see page 3, lines 16-18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the cathode comprise a mesh as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that use of a mesh electrode increases contact with a flowing solution (see page 3, lines 16-18).

Regarding claim 30, Lawrence discloses a water sensing apparatus, comprising: an electrochemical sensor arranged to sense pH of the aqueous solution (see Abstract), comprising a potentiostat 62 (reads on a power supply) (see Fig. 8 and page 9, lines 5-14). Lawrence further discloses that the water sensing apparatus is configured to measure pH in a downhole (see the paragraph spanning pages 1 and 2), thus teaching that the water sensing apparatus is submerged in water. 

Lawrence does not disclose an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen; and an anode arranged to be in continuous communication with the flow of the aqueous solution, but restricted from contact with any portion of the flow of the aqueous solution that includes the peroxide generated at the cathode; and a programmed control unit arranged to manage operation of the electrochemical peroxide generator to generate peroxide.  

Li teaches an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen (see page 3, lines 11-15 and 24-28). Li further teaches that an anode is arranged to be in continuous communication with a flow of the aqueous solution, but in an embodiment restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode (see page 5, lines 15-26).  Li further teaches that the quinone catalyst prevents rise in overpotential during electrochemical reduction of oxygen to hydrogen peroxide (see page 4, lines 18-22; and page 5, lines 1-10). Use of a programmed control unit to manage operation of an electrochemical process was routine in the art. 

Dhar discloses a method for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see column 4, lines 38-41), the method comprising: providing a cathode 20 of an electrochemical peroxide generator (see Fig. 1 and 2); using the cathode 20 to generate peroxide in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); diffusing the peroxide to the metallic or semimetallic cathode surface to prevent or limit biofouling on the sensor (see column 3, lines 34-37); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6 , lines 60-67). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical pH sensing apparatus taught by Lawrence by adding an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37).

It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by arranging the anode to be in continuous communication with a flow of the aqueous solution, but restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode, as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because  Li teaches that the advantage of the modification would be to avoid oxidation of hydrogen peroxide at the anode. 

 Lawrence in view of Dhar and Li does not explicitly teach a programmed control unit to manage operation of the electrochemical peroxide generator.

Bussche teaches that a programmed control unit is used to manage operation of the electrochemical peroxide generator (see paragraphs 0012 and 0044). 

 It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by adding a programmed control unit to manage operation of the electrochemical peroxide generator as taught by Bussche. The person with ordinary skill in the art would have been motivated to make this modification, because the advantages of such a programmed control unit were well-known in the art. 

Regarding claim 31, Li further teaches in an embodiment that the anode does not catalyze decomposition of peroxide ions (see page 6, lines 3-5).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by using an anode that does not catalyze decomposition of peroxide ions as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the advantage of the modification would be to avoid decomposition of hydrogen peroxide at the anode. 

Regarding claim 32, Li further teaches in an embodiment that the anode is formed of carbon (see page 6, lines 3-5).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by using an anode that is formed of carbon as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the advantage of the modification would be to avoid decomposition of hydrogen peroxide at the anode. 

Regarding claim 33, Li further teaches in an embodiment that the electrochemical peroxide generator includes an interelectrode space between the anode and cathode, wherein the flow of the aqueous solution is in the interelectrode space (see page 5, lines 24-25). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having an interelectrode space between the anode and cathode, wherein the flow of the aqueous solution is in the interelectrode space as taught by Li. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 34, Li further teaches that in an embodiment the anode is downstream from the cathode (see page 5, lines 16-18). Li further teaches that an advantage of placing the anode downstream from the cathode is that any product generated at the anode does not affect generation of hydrogen peroxide at the cathode (see page 6, lines 9-10).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by  placing the anode downstream from the cathode as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because  Li teaches that an advantage of placing the anode downstream from the cathode is that any product generated at the anode does not affect generation of hydrogen peroxide at the cathode (see page 6, lines 9-10).

Regarding claim 35, Li further teaches in an embodiment that a path of communication of the aqueous solution from the cathode to the anode is shaped or restricted so that flow of the aqueous solution from the cathode is directed away from contact with the anode (see page 5, lines 19-26). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by shaping or restricting a path of communication of the aqueous solution from the cathode to the anode so that flow of the aqueous solution from the cathode is directed away from contact with the anode as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the advantage of the modification would be to avoid decomposition of hydrogen peroxide at the anode.

Regarding claim 36, the limitation “the flow of the aqueous solution including a first flow with the peroxide and a second flow without the peroxide” is directed to a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2012/0132544 (hereinafter called Lawrence44), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), and Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. US 2007/0272547 (hereinafter called Bussche).

Regarding claims 14, 20, and 22, Lawrence44 discloses a water sensing apparatus comprising an electrochemical sensor including a cathode for sensing the pH or analytes such as hydrogen sulphide, oxygen, carbon dioxide, nitrates and/or the like of an aqueous solution, and wherein the sensor is configured to be submerged in water (see paragraph 0002).

Lawrence44 does not disclose an electrochemical peroxide generator configured in use to be submerged in water, wherein the peroxide generator is arranged to use the immobilized quinone catalyst of the cathode of the electrochemical sensor to generate peroxide in an aqueous solution comprising dissolved oxygen and from the oxygen and the water in the aqueous solution, and a programmed control unit arranged to operate the peroxide generator to generate the peroxide.

Dhar discloses an electrochemical peroxide generator to generate peroxide electrochemically at a cathode for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see Fig. 1 and 2; and column 4, lines 38-41), wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6, lines 60-67). It is noted that the electrochemical peroxide generator taught by Dhar reads on a programmed control unit arranged to selectively operate the peroxide generator to generate the peroxide.

Li teaches a method for electrochemically generating peroxide at cathode of an electrochemical peroxide generator, wherein a quinone catalyst is immobilized on the cathode (see page 3, lines 11-15 and 24-28). Li further teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which permits the cathode potential to be kept independent of the flow rate of the solution and thus preventing rise in overpotential (see page 4, lines 18-22; and page 5, lines 1-10).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the electrochemical sensing apparatus taught by Lawrence44 by adding an electrochemical peroxide generator that includes a cathode with an immobilized quinone catalyst on a surface thereof, the cathode arranged to generate peroxide using the immobilized quinone catalyst in response to electrical potential applied to the cathode using the power supply when exposed to a flow of aqueous solution having dissolved oxygen. The person with ordinary skill in the art would have been motivated to make this modification, because Dhar teaches that diffusing the peroxide to the cathode surface prevents or limits biofouling on the sensor (see column 3, lines 34-37).

It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by arranging the anode to be in continuous communication with a flow of the aqueous solution, but restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode, as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because  Li teaches that the advantage of the modification would be to avoid oxidation of hydrogen peroxide at the anode. 

Lawrence44 in view of Dhar and Li does not explicitly teach a programmed control unit to manage operation of the electrochemical peroxide generator.

Bussche teaches that a programmed control unit is used to manage operation of the electrochemical peroxide generator (see paragraphs 0012 and 0044). 

 It would have been further obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by adding a programmed control unit to manage operation of the electrochemical peroxide generator as taught by Bussche. The person with ordinary skill in the art would have been motivated to make this modification, because the advantages of such a programmed control unit were well-known in the art. 

The limitation “the programmed control unit is arranged to selectively operate the peroxide generator to generate the peroxide in response to detecting the sensor has a loss of performance” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. However, according to Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim” (see MPEP 2111.04 (II)). 

Regarding claim 21, Li teaches that the cathode comprises a mesh and that use of a mesh electrode increases contact with a flowing solution (see page 3, lines 16-18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the cathode comprise a mesh as taught by Li. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that use of a mesh electrode increases contact with a flowing solution (see page 3, lines 16-18).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over British patent application publication no. GB 2,501,769 (hereinafter called Lawrence), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), Li et al, British patent no. GB2513103 (hereinafter called Li), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton), and US pre-grant patent publication no. 2002/0014410 (hereinafter called Silveri).

Regarding claim 27, Lawrence in view of Dhar and Li does not explicitly teach that the method comprises detecting a loss of performance in the sensor.

Stratton teaches a sensor 36 which detects a loss of performance in the sensor, and a control system 20 for a sensor cleaning system that determines if the sensor needs cleaning (see paragraph 0049). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lawrence in view of Dhar and Li by adding the step of detecting a loss of performance in the sensor as taught by Stratton. The person with ordinary skill in the art would have been motivated to make this modification, because Stratton teaches that the advantage of the modification would be determining if the sensor needs cleaning (see paragraph 0049).  . 

The limitation “in response to detecting the loss of performance, using the immobilised quinone catalyst of the cathode of the electrochemical peroxide generator to generate peroxide in an aqueous solution comprising dissolved oxygen” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 (II)). In any case, 
Stratton teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. 
 
Lawrence in view of Dhar, Li, and Stratton does not explicitly teach that detecting the loss of performance includes detecting a change to a reference signal for the sensor.  

Regarding claim 28, Silveri teaches that as scale builds up, the current through a cell 24 will decrease (see paragraph 0238). Silveri further teaches providing an anode and a reference electrode, wherein electrical potential applied to the cathode is held at a constant potential relative to the reference electrode, and wherein detecting the reference signal includes detecting a current at the reference electrode (see paragraph 0012).

One of ordinary skill in the art apprised of the teachings of Silveri would have recognized that detecting a change to a current signal (reads on a reference signal) for a sensor is an effective way to detecting formation of scale which is known to indicate loss of performance of the sensor. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Lawrence in view of Dhar, Li, and Stratton by providing an anode and a reference electrode, applying electrical potential to the cathode at a constant potential relative to the reference electrode, and detecting the loss of performance via detecting a change to a current signal (reads on a reference signal) for the sensor as taught by Silveri.

Regarding claim 29, the limitation “generating additional peroxide when the loss of performance is detected” is considered to be a contingent limitation. According to the MPEP, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 (II)). In any case, Stratton teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 10, 2nd paragraph, of their communication dated 03/17/2022 that the Office doesn't assert any of the references teaches, discloses, suggests, or reasonably supports any anode, let alone an anode arranged to be in continuous communication with the flow of the aqueous solution. Applicants' arguments are not persuasive, because the above 103 rejection asserts that Li teaches that an anode is arranged to be in continuous communication with a flow of the aqueous solution, but in an embodiment restricted from contact with the aqueous solution that includes the peroxide generated in the aqueous solution at the cathode (see page 5, lines 15-26).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795